FILED
                             NOT FOR PUBLICATION                              APR 12 2013

                                                                          MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                         U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


RONNY SUGIARTO,                                  No. 11-71814

               Petitioner,                       BIA No. A079-513-482

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted February 26, 2013**

Before:        HUG, FARRIS and LEAVY, Circuit Judges.

       Ronny Sugiarto, a native and citizen of Indonesia, petitions for review of the

Board of Immigration Appeals’ order dismissing his appeal from an immigration

judge’s decision denying his application for asylum, withholding of removal, and

protection under the Convention Against Torture (“CAT”).


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      We have jurisdiction under 8 U.S.C. § 1252. We review for substantial

evidence, Zhou v. Gonzales, 437 F.3d 860, 864 (9th Cir. 2006), and we deny the

petition for review.1

      Sugiarto contends that he suffered past persecution. Substantial evidence

supports the agency’s finding that the cumulative effect of the harms experienced

by Sugiarto did not rise to the level of persecution. See Halim v. Holder, 590 F.3d
971, 975-76 (9th Cir. 2009) (holding that incidents of mistreatment, including

being stripped naked in front of classmates, being beaten by rioters, and false

arrest, detention, and bribe, did not compel finding of past persecution); Wakkary

v. Holder, 558 F.3d 1049, 1059-60 (9th Cir. 2009) (holding that two beatings and

robberies, including robbery at knifepoint, and being confronted by a mob during a

riot, did not compel a finding of past persecution).

      Sugiarto also contends that he established that he has a well-founded fear of

persecution under a disfavored group analysis. We recognize that Sugiarto is a

member of two disfavored groups because he is both Christian and ethnically

Chinese. See Tampubolon v. Holder, 610 F.3d 1056, 1062 (9th Cir. 2010);

Halim, 590 F.3d at 978. However, substantial evidence supports the agency’s



      1
        Because the parties are familiar with the facts and procedural history
underlying this appeal, we do not recount them here.

                                          2                                   11-71814
finding that Sugiarto failed to establish a sufficiently individualized risk of harm

under a disfavored group analysis. See Halim, 590 F.3d at 977-80.

      Because Sugiarto failed to meet the lower burden of proof for asylum, his

withholding of removal claim necessarily fails. See Wakkary, 558 F.3d at 1066;

Zehatye v. Gonzales, 453 F.3d 1182, 1190 (9th Cir. 2006).

      Finally, substantial evidence supports the agency’s denial of CAT protection

because Sugiarto failed to establish that it is more likely than not that he will be

tortured upon his return to Indonesia. See Wakkary, 558 F.3d at 1068.

      AFFIRMED.




                                           3                                     11-71814